ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                              Wilkins v. Williams, 2013 IL 114310




Caption in Supreme         KAREN WILKINS, Appellee, v. RHONDA WILLIAMS, Indiv. and as
Court:                     Agent of Superior Air Ground Ambulance Service, Inc., d/b/a Superior
                           Ambulance Service, Inc., et al., Appellants.



Docket No.                 114310


Filed                      June 20, 2013


Held                       Where an ambulance driver on a nonemergency run collided with a car
(Note: This syllabus       which turned left in front of him, he and his employer were immune,
constitutes no part of     under the Emergency Medical Services Systems Act, from the other
the opinion of the court   motorist’s negligence action
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Lynn Marie
                           Egan, Judge, presiding.



Judgment                   Appellate court judgment reversed.
                           Circuit court judgment affirmed.
Counsel on                Donohue Brown Mathewson & Smyth LLC, of Chicago (John A.
Appeal                    Krivicich, Karen Kies DeGrand and Elizabeth C. Christen, of counsel),
                          for appellants.

                          Christopher E. Lawler, of Hilbert, Lawler & Power, Ltd., of Chicago
                          (Lynn D. Dowd, of Wheaton, of counsel), for appellee.

                          Craig L. Unrath, of Heyl, Royster, Voelker & Allen, of Peoria, for amicus
                          curiae Illinois State Ambulance Association.

                          Alexander Hattimer Loftus, of Fichera & Miller, P.C., of Chicago, for
                          amicus curiae Illinois Trial Lawyers Association.


Justices                  JUSTICE THOMAS delivered the judgment of the court, with opinion.
                          Justices Freeman, Garman, Karmeier, Burke, and Theis concurred in the
                          judgment and opinion.
                          Chief Justice Kilbride dissented, with opinion.



                                            OPINION

¶1         Plaintiff, Karen Wilkins, filed a negligence claim against defendants, Rhonda Williams,
      individually and as agent of Superior Air Ground Ambulance Service, Inc., and Superior Air-
      Ground Ambulance Service, Inc. The trial court entered summary judgment in favor of
      defendants. On appeal, the appellate court reversed and remanded the cause for further
      proceedings. 2012 IL App (1st) 101805. This court allowed defendants’ petition for leave to
      appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010). This court also granted the motion of the
      Illinois State Ambulance Association to file a brief amicus curiae in support of defendants,
      and the motion of the Illinois Trial Lawyers Association to file a brief in support of plaintiff,
      pursuant to Illinois Supreme Court Rule 345 (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).

¶2                                      BACKGROUND
¶3        The accident at issue occurred on November 14, 2005. On that date, around 7:15 p.m.,
      Williams, an employee of defendant Superior, was driving an ambulance westbound on 95th
      Street in Oak Lawn, Illinois. Williams, along with Superior employee Vernette Henderson,
      was transporting a patient on a nonemergency basis from Lincoln Park Hospital to a nursing
      home. Both Williams and Henderson were licensed emergency medical technicians (EMTs).
      Henderson attended to the patient while Williams drove.
¶4        Williams testified at her deposition that when the accident happened, she was driving

                                                -2-
     without emergency lights or sirens. Williams was driving in the farthest right lane of three
     lanes of flowing traffic. A semi truck was in the farthest left lane, and a Chevrolet Avalanche
     truck was in the middle lane. As Williams was driving westbound, plaintiff, who had been
     traveling eastbound, made a left hand turn across the three lanes of westbound traffic and
     collided with the ambulance. The semi truck obstructed Williams’ view of the traffic to her
     immediate left going eastbound on 95th Street, so Williams did not see plaintiff’s vehicle
     turning left across the westbound lanes until the vehicles collided. Both Williams and
     Henderson passed drug tests administered by Superior pursuant to standard procedure.
¶5       Nasir Nasir testified at his deposition that he was driving a tow truck in the middle
     westbound lane of 95th Street when he saw the accident. Nasir said that it was rush hour and
     was dark outside. Traffic was heavy, and Nasir was stopped about 12 cars back from a traffic
     light because the traffic was backed up. Nasir testified that traffic in the right line was
     moving, likely because vehicles were making right turns. Nasir saw plaintiff’s car, which was
     traveling eastbound on 95th Street, attempting to make a left turn across the westbound lanes.
     Nasir said there was no left turn lane where plaintiff was turning. Nasir testified that the
     vehicles in the far left and middle westbound lanes let plaintiff’s car go, but as plaintiff was
     passing the far right westbound lane, the ambulance hit her. Nasir did not believe the
     ambulance was speeding. Nasir did not recall seeing a semi truck stopped in the traffic. Nasir
     testified that the ambulance hit the front right quarter panel of plaintiff’s car and turned the
     car around.
¶6       Linda Sedakis, another eyewitness, testified at her deposition that on November 14, 2005,
     she was driving a Chevrolet Avalanche and was driving westbound on 95th Street in the
     middle lane. Sedakis said that the cars in the far left and middle had stopped for plaintiff’s
     car. Sedakis did not recall any traffic in the right westbound lane, because most drivers used
     the lane as a right turn lane. Sedakis saw plaintiff turn in front of her and stop for a split
     second before inching farther. Sedakis did not think that plaintiff could see around her
     Avalanche. As plaintiff proceeded to turn left, Sedakis saw the ambulance approaching,
     driving the speed limit, which was either 30 or 35 miles per hour. After the accident, Sedakis
     spoke with a police officer and told him that she did not believe the ambulance driver was
     at fault, nor could she blame plaintiff. Sedakis did not see a semi truck on 95th Street.
¶7       Officer James Pacetti of the Oak Lawn police department testified at his deposition that
     he investigated the accident along with officers Michael Acke and James O’Brien. The
     officers estimated that plaintiff was traveling at 18 miles per hour, and that the ambulance
     was traveling at 31 miles per hour, when the accident occurred. The speed limit on 95th
     Street where the accident occurred was 30 miles per hour. The officers concluded that speed
     was not a factor in the collision. The officers determined that the ambulance hit plaintiff’s
     car on the passenger side, and that plaintiff then was struck in the head by the ambulance.
¶8       Pacetti’s conclusion concerning the accident was that plaintiff made a left hand off of
     95th Street across three lanes of traffic, and was hit by the ambulance in the last lane. Two
     lanes of traffic had stopped, letting plaintiff’s vehicle go, and as plaintiff was turning, she
     collided with the ambulance. Because one of the stopped vehicles was a larger vehicle,
     neither plaintiff nor Williams likely saw one another before the crash. Pacetti did not know
     why the traffic in the middle and far left lanes of westbound 95th Street was stopped,

                                               -3-
       although he said that there is a traffic light about a block west of the accident site, and traffic
       can back up as far as the accident site. Pacetti testified that his opinion of fault was that
       plaintiff made a left hand turn in front of a car, and testified that plaintiff likely was ticketed
       for failure to yield the right of way.
¶9         Plaintiff testified that on the day of the accident, she was traveling eastbound on 95th
       Street and tried to make a left hand turn to go to a doctor’s office. Plaintiff has no memory
       of the collision. Plaintiff remembers only that she awoke at Christ Hospital and remained
       there until January 2006. Plaintiff suffered brain injury from the accident and continues to
       receive therapy and treatment.
¶ 10       Plaintiff sued defendants for negligence. Defendants filed a motion for summary
       judgment based upon the immunity provisions of the Emergency Medical Services (EMS)
       Systems Act (EMS Act) (210 ILCS 50/3.150(a) (West 2006)). The trial court granted
       summary judgment in favor of defendants, finding that the EMS Act applied to bar plaintiff’s
       claim. As noted, the appellate court reversed, holding that the immunity provided in the EMS
       Act does not extend to third-party negligence claims based on the ordinary operation of a
       motor vehicle, so that the trial court erred in granting summary judgment in favor of
       defendants. 2012 IL App (1st) 101805. Given its disposition of the case, the appellate court
       did not address plaintiff’s claim that a genuine issue of material fact existed concerning
       whether Williams engaged in willful and wanton misconduct, which would render the
       immunity provisions of the EMS Act inapplicable.

¶ 11                                           ANALYSIS
¶ 12        The first issue in this appeal is whether the appellate court correctly found that the
       immunity provision set forth in the EMS Act did not immunize defendants from negligence
       with regard to third parties. This case comes before us on the trial court’s grant of summary
       judgment. Summary judgment is proper when the pleadings, depositions, admissions and
       affidavits on file demonstrate that there is no genuine issue of material fact, and the moving
       party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2006). This
       court’s review of an appellate court’s order reversing a trial court’s order granting summary
       judgment is reviewed de novo. Rush University Medical Center v. Sessions, 2012 IL 112906,
       ¶ 15.
¶ 13        Further, in reviewing the appellate court’s order reversing summary judgment, we are
       called upon to construe the EMS Act. Here too, our review of a court’s interpretation of a
       statute is de novo. Abruzzo v. City of Park Ridge, 231 Ill. 2d 324, 332 (2008).
¶ 14        It is well settled that the primary goal in construing a statute is to ascertain and give effect
       to the legislature’s intent. Abruzzo, 231 Ill. 2d at 232. The best indication of the legislature’s
       intent is the statutory language, given its plain and ordinary meaning. Nowak v. City of
       Country Club Hills, 2011 IL 111838, ¶ 11. When the statutory language is clear and
       unambiguous, it must be applied without resort to other aids of construction. Abruzzo, 231
       Ill. 2d at 332.
¶ 15        The portion of the EMS Act in effect at the time of plaintiff’s accident provided, in
       pertinent part, that:

                                                   -4-
                    “(a) Any person, agency or governmental body certified, licensed or authorized
               pursuant to this Act or rules thereunder, who in good faith provides emergency or
               non-emergency medical services during a Department approved training course, in
               the normal course of conducting their duties, or in an emergency, shall not be civilly
               liable as a result of their acts or omissions in providing such services unless such acts
               or omissions, including the bypassing of nearby hospitals or medical facilities in
               accordance with the protocols developed pursuant to this Act, constitute willful and
               wanton misconduct.” 210 ILCS 50/3.150(a) (West 2006).
¶ 16       In this case, the appellate court first held that the preceding immunity provision applied
       to Williams’ nonemergency transport of a patient to a nursing care facility. 2012 IL App (1st)
       101805, ¶ 17. The parties do not challenge this holding on appeal.
¶ 17       The appellate court next noted that a proper negligence claim must allege a duty owed
       by the defendant, a breach of that duty, and that the breach proximately caused the plaintiff’s
       injuries. 2012 IL App (1st) 101805, ¶ 19. The appellate court noted that the duty owed by
       EMTs to patients arose from the provision of emergency or nonemergency medical services,
       which differed from the duty that Williams owed as an ambulance driver to third-party
       motorists such as plaintiff. Id. ¶¶ 19, 20. Accordingly, the appellate court stated that it had
       to ascertain whether the negligence contemplated by section 3.150(a) included negligence
       toward third parties. Id. ¶ 20.
¶ 18       The appellate court concluded that the EMS Act was silent, and therefore ambiguous,
       concerning whether the negligence contemplated by section 3.150(a) included negligence
       toward third parties based upon the ordinary operation of a motor vehicle. Id. ¶ 21. The
       appellate court noted that sections 11-205 and 11-907 of the Illinois Vehicle Code (Vehicle
       Code) (625 ILCS 5/11-205, 11-907 (West 2006)) specifically addressed the duty of
       emergency vehicle operators toward other motorists. 2012 IL App (1st) 101805, ¶ 22. The
       appellate court further observed that both sections of the Vehicle Code showed that the
       legislature intended that, even in the emergency operation of an authorized vehicle, the driver
       of the authorized vehicle must maintain a due regard for the safety of other motorists. Id.
¶ 19       Presuming that the legislature intended for two or more statutes relating to one subject
       to be operative and harmonious, the appellate court concluded that in order to give full effect
       to the Vehicle Code, the EMS Act could not be read to immunize ambulance drivers from
       third-party claims of negligence in the ordinary operation of a motor vehicle. Id. ¶ 23. The
       appellate court held that to allow immunity to third parties would render meaningless the
       Vehicle Code’s provisions that the driver of an authorized emergency vehicle must drive
       with due regard for the safety of all other drivers. Id. As further support for its holding, the
       appellate court noted that when the legislature wanted to immunize the negligent operation
       of a motor vehicle, it clearly expressed its intent in the statute, pointing to section 5-106 of
       the Local Governmental and Governmental Employees Tort Immunity Act (Tort Immunity
       Act) (745 ILCS 10/1-101 et seq. (West 2006)), which expressly referenced the negligent
       operation of a motor vehicle in its immunity provision. 2012 IL App (1st) 101805, ¶ 24. The
       appellate court therefore reversed the grant of summary judgment in favor of defendants.
¶ 20       At the outset, we find that the appellate court erred in concluding that section 3.150(a)


                                                 -5-
       of the EMS Act is silent concerning negligence toward third parties. Contrary to the appellate
       court’s interpretation, section 3.150(a) does not limit the statutory immunity set forth therein
       only to patients in the ambulance. Rather, the plain language of the statute clearly provides,
       in pertinent part, that “[a]ny person *** who in good faith provides *** non-emergency
       medical services *** in the normal course of conducting their duties *** shall not be civilly
       liable as a result of their acts or omissions in providing such services unless such acts or
       omissions *** constitute willful and wanton misconduct.” (Emphasis added.) 210 ILCS
       50/3.150(a) (West 2006). Section 3.150(a) does not limit, in any way, the types of plaintiffs
       to which the immunity applies. Nor does the language define or limit act or omission. Rather,
       the statute broadly declares that a person shall not be civilly liable as a result of their acts or
       omissions in providing nonemergency medical services.
¶ 21        Here, there is no dispute that Williams was providing nonemergency medical services
       in the normal course of conducting her duties when the accident with plaintiff occurred.
       Nonemergency medical services includes the transportation of a patient to a nursing care
       facility. The accident at issue was an act that occurred during the nonemergency medical
       service of transporting a patient. Pursuant to the plain language of the statute, then, Williams
       shall not be civilly liable as a result of her act or omission in providing such nonemergency
       medical services unless that act or omission constitutes willful and wanton misconduct.
¶ 22        The appellate court, however, read a limitation into section 3.150(a) that would limit the
       statutory immunity only to patients. The appellate court found that third parties were
       excluded from section 3.150(a) immunity. In doing so, however, the appellate court read an
       exception into the statute that does not exist. There is no rule of construction that authorizes
       a court to declare that the legislature did not mean what the plain language of the statute
       imports. Solich v. George & Anna Portes Cancer Prevention Center of Chicago, Inc., 158
Ill. 2d 76, 83 (1994). Where a statutory enactment is clear and unambiguous, a court is not
       at liberty to depart from the plain language and meaning of the statute by reading into it
       exceptions, limitations or conditions that the legislature did not express. Solich, 158 Ill. 2d
       at 83. Section 3.150(a) does not distinguish between patients and third parties for purposes
       of immunity from negligence. Section 3.150(a) does not limit statutory immunity only to
       patients. Consequently, the appellate court erred in reading such a limitation into the statute.
¶ 23        Plaintiff and her amici also argue that the statute is limited to patients, because the term
       “such services” in the phrase “their acts or omissions in providing such services” refers back
       to nonemergency medical services and, thus, limits liability to the patient receiving the
       nonemergency medical services. Again, however, the statute is not so limited, and instead
       broadly states that a person shall not be civilly liable for their acts or omissions in providing
       such services, without limiting or placing conditions on those acts or omissions. The
       immunity set forth in section 3.150(a) looks to the nature of the services rendered, and not
       to the recipient of those services. Had the legislature intended to limit the statute as
       suggested by plaintiff, it could have provided that a person shall not be civilly liable to the
       patient. The legislature has not so limited the statute, therefore, we will not read such a
       limitation into the statute.
¶ 24        In an analogous situation, the appellate court declined to allow recovery for contribution,
       finding that the counterplaintiffs’ claim for contribution was barred by the EMS Act. Brock

                                                  -6-
       v. Anderson Road Associates, 301 Ill. App. 3d 168 (1998). In Brock, the decedent died of a
       heat-related illness while working for the counterplaintiffs, Anderson Road Associates and
       James Construction Corporation. Id. at 170. The counterdefendants, the Wauconda fire
       department and emergency medical technicians, had been sued for negligence and willful and
       wanton conduct relating to the death, while counterplaintiffs were sued for breach of duty
       to provide a safe workplace. Id. The negligence claims against the fire department and the
       EMTs were dismissed based upon their immunity under the EMS Act, and the willful and
       wanton claims were dismissed for insufficient evidence. Id. Thereafter, the counterplaintiffs
       filed a claim for contribution against the fire department and the EMTs. Id. The trial court
       dismissed the counterclaim for contribution with prejudice. Id.
¶ 25       The appellate court affirmed the trial court’s order dismissing the contribution claims
       with prejudice. Brock, 301 Ill. App. 3d 168. The appellate court held:
                    “We believe that the policy considerations supporting immunity pursuant to the
                EMS Act outweigh those supporting the right to contribution. We are not persuaded
                by [counterplaintiffs’] argument that allowing a right to contribution would not defeat
                the purpose of the EMS Act. The threat of impending liability either in tort or by way
                of contribution is detrimental to the ability of medical personnel to effectively
                perform their duties. Medical personnel work under extreme circumstances and must
                be able to make life-saving decisions. Allowing a third party to maintain a
                contribution action would not only impede the EMTs’ ability to render effective
                medical care, but it would also deter many from entering this profession and working
                under such circumstances. ***
                    In addition to these policy considerations, the implications of allowing recovery
                for contribution, but not in tort, are simply illogical. [Citations.] Permitting a third
                party, but not a plaintiff, to recover from another defendant would afford the third
                party a wider basis for recovery. [Citation.] For example, a third party could then
                recover for negligence, while a plaintiff would be limited to recovery for willful and
                wanton conduct. [Citation.] As the fire department and EMTs assert, this result is
                ‘nonsensical.’ ” Id. at 174.
¶ 26       We find the concerns expressed in Brock to be well-taken and equally applicable to the
       instant case. Allowing a third party to recover for negligence against defendants for acts or
       omissions in providing nonemergency medical services, while limiting the ambulance
       patient’s recovery to willful and wanton conduct, is equally nonsensical. As defendants point
       out, ambulances transporting patients on an emergency or nonemergency basis may have
       medical personnel or patient’s family members in the ambulance with the patient. Under the
       appellate court’s analysis, third parties such as medical personnel or family members would
       have a greater right of recovery against the defendants than the patient for the same act or
       omission in providing the nonemergency medical services. As in Brock, allowing such
       recovery is illogical.
¶ 27       In addition, the concerns underlying the EMS Act apply equally to third parties as well
       as patients. Plaintiff characterizes the EMS Act solely as a protection against professional
       liability claims filed by patients. The EMS Act, however, is not so limited.


                                                 -7-
¶ 28       The express intent of the EMS Act is to:
               “provide the State with systems for emergency medical services by establishing
               within the State Department of Public Health a central authority responsible for the
               coordination and integration of all activities within the State concerning pre-hospital
               and inter-hospital emergency medical services, as well as non-emergency medical
               transports, and the overall planning, evaluation, and regulation of pre-hospital
               emergency medical services systems.” 210 ILCS 50/2 (West 2006).
¶ 29       The court in Abruzzo recognized the broad scope of the EMS Act, observing that with
       recent amendments, “[t]he EMS Act continues to regulate expansively the delivery of
       emergency medical services in Illinois.” Abruzzo, 231 Ill. 2d at 339. To that end, the EMS
       Act’s “provisions are directed at accomplishing the broad purpose of planning, delivering,
       evaluating, and regulating emergency medical services.” Id. Abruzzo concluded:
               “our review of the EMS Act reveals that it is a comprehensive, omnibus source of
               rules governing the planning, delivery, evaluation, and regulation of emergency
               medical services in Illinois. Our broad construction of the immunity provision in
               American National Bank to include preparatory conduct integral to providing
               emergency treatment continues to be supported by the EMS Act’s comprehensive
               scope.” Id. at 341.
       Further, the EMS Act’s immunity provision “has been interpreted broadly to include
       preparatory actions integral to providing emergency treatment.” Id. at 345.
¶ 30       Given the broad scope of the EMS Act, as well as the broad language in the immunity
       provision, we disagree with plaintiff’s characterization of the Act as solely a protection
       against professional liability claims filed by the patient in the ambulance. The language of
       the statute is broad enough to include other plaintiffs negligently injured by an act or
       omission resulting from the provision of emergency or nonemergency medical services.
¶ 31       Having found that the appellate court erred in limiting the section 3.150(a) immunity only
       to patients, we next must consider whether the appellate court properly found that in order
       to give full effect to the Vehicle Code, section 3.150(a) of the EMS Act cannot be read to
       immunize ambulance drivers from third-party claims of negligence in the ordinary operation
       of a motor vehicle.
¶ 32       Section 11-907 of the Vehicle Code provides, in pertinent part:
                   “(a) Upon the immediate approach of an authorized emergency vehicle making
               use of audible and visual signals meeting the requirements of this Code or a police
               vehicle properly and lawfully making use of an audible or visual signal,
                        (1) the driver of every other vehicle shall yield the right-of-way and shall
                   immediately drive to a position parallel to, and as close as possible to, the right-
                   hand edge or curb of the highway clear of any intersection and shall, if necessary
                   to permit the safe passage of the emergency vehicle, stop and remain in such
                   position until the authorized emergency vehicle has passed, unless otherwise
                   directed by a police officer ***[.]” 625 ILCS 5/11-907(a)(1) (West 2006).
¶ 33       Subsection (b) of section 11-907 then provides that “[t]his Section shall not operate to


                                                 -8-
       relieve the driver of an authorized emergency vehicle from the duty to drive with due regard
       for the safety of all persons using the highway.” 625 ILCS 5/11-907(b) (West 2006).
¶ 34       Section 11-205 of the Vehicle Code likewise provides public officers and employees
       driving an authorized emergency vehicle with exceptions to the Vehicle Code, but states that
       “[t]he foregoing provisions do not relieve the driver of an authorized emergency vehicle from
       the duty of driving with due regard for the safety of all persons, nor do such provisions
       protect the driver from the consequences of his reckless disregard for the safety of others.”
       625 ILCS 5/11-205(e) (West 2006).
¶ 35       The appellate court relied on sections 11-907 and 11-205 to find that the EMS Act could
       not be read to immunize ambulance drivers from third-party claims of negligence in the
       ordinary operation of a motor vehicle. The appellate court concluded that to allow immunity
       under the EMS Act “would render meaningless the Vehicle Code’s provisions that the driver
       of an authorized emergency vehicle must drive with due regard for the safety of all other
       drivers.” 2012 IL App (1st) 101805, ¶ 23.
¶ 36       We first note that section 11-205 does not apply here, as it pertains to public officers and
       employees, while defendants are a private ambulance service and its employee. Plaintiff
       argues that section 11-205 applies to private ambulances and drivers, citing Lanning v.
       Harris, 342 Ill. App. 3d 965 (2003), Young v. Forgas, 308 Ill. App. 3d 553 (1999), and
       Carter v. Du Page County Sheriff, 304 Ill. App. 3d 443 (1999). Those cases, however, each
       involved public, not private, employees. Moreover, the cases did not hold that section 11-205
       applied to private employees. The references in those cases to private employees appear in
       discussions citing both section 11-205 and 11-907, where the courts observed that the
       Vehicle Code provides certain privileges to both public and private employees. See Lanning,
       342 Ill. App. 3d at 967; Young, 308 Ill. App. 3d at 560; Carter, 304 Ill. App. 3d at 448.
       Section 11-907 does apply to private employees.
¶ 37       Although section 11-907 does apply to private employees, that section is not directly on
       point, because that section addresses authorized emergency vehicles driving with lights and
       sirens. Williams was not operating the ambulance with lights and sirens at the time of the
       accident. As plaintiff argues, however, if the Vehicle Code controls and does not provide
       immunity to ambulances operating with lights and siren, defendants should not be able to
       claim immunity when they were not driving with lights and siren.
¶ 38       In addressing this issue, we find the recent decision in Harris v. Thompson, 2012 IL
       112525, to be instructive. In Harris, the court considered whether the Tort Immunity Act or
       the Vehicle Code applied to the plaintiff’s negligence claim. The defendants argued that the
       Tort Immunity Act applied and barred the plaintiff’s negligence cause of action. Id. ¶ 19. The
       lower courts, relying on Bradshaw v. City of Metropolis, 293 Ill. App. 3d 389 (1997), had
       rejected the defendants’ claim, finding that the Tort Immunity Act and the Vehicle Code
       were in conflict and where such conflict exists, the more specific statute, the Vehicle Code,
       controlled. Id. ¶¶ 19, 20.
¶ 39       The Harris court noted that the Tort Immunity Act granted only immunities and defenses,
       but did not create duties. Harris, 2012 IL 112525, ¶ 17. In contrast, sections 11-205 and 11-
       907 of the Vehicle Code imposed a duty on emergency vehicle drivers to refrain from


                                                 -9-
       negligence. Id. ¶ 21. Whether a local public entity owed a duty of care, and whether that
       entity enjoyed immunity, were separate issues. Id. ¶ 17. Once a court determines whether a
       duty of care exists, it then addresses whether the Tort Immunity Act applies. Id.
¶ 40       The Harris court observed that, in contrast to the case before it, other appellate districts
       had relied on Henrich v. Libertyville High School, 186 Ill. 2d 381 (1998), to find that the
       Vehicle Code and the Tort Immunity Act each stood in its own sphere, addressing different
       actors under different circumstances, so that the statutes were not in conflict. Id. ¶ 24. Harris
       agreed with those appellate districts, holding that:
               “Sections 11-205 and 11-907 of the Vehicle Code provide certain privileges both to
               public and private employees who operate emergency vehicles. In contrast, the Tort
               Immunity Act does not apply to private employees, but provides immunity only to
               public employees absent willful and wanton conduct. Therefore, these sections of the
               Vehicle Code do not abrogate the Tort Immunity Act. [Citations.] Under the plain
               language of section 5-106 of the Tort Immunity Act, the legislature has chosen to
               grant immunity from negligence liability to public employees like [defendants].” Id.
               ¶ 25.
¶ 41       Harris then overruled Bradshaw, and held that the Tort Immunity Act controlled the
       disposition of plaintiff’s cause of action for ordinary negligence against the defendants. Id.
       ¶¶ 25, 26.
¶ 42       The same analysis applies in this case. As in Harris, whether defendants owed a duty of
       care and whether defendants enjoyed immunity are separate issues. Section 11-907 provides
       certain privileges to authorized emergency vehicles, but provides that those privileges do not
       relieve the driver of an authorized emergency vehicle from the duty to drive with due regard
       for the safety of all persons using the highway.
¶ 43       The Vehicle Code defines “Authorized emergency vehicle” as:
               “Emergency vehicles of municipal departments or public service corporations as are
               designated or authorized by proper local authorities; police vehicles; vehicles of the
               fire department; vehicles of a HazMat or technical rescue team authorized by a
               county board under Section 5-1127 of the Counties Code; ambulances; vehicles of
               the Illinois Emergency Management Agency; and vehicles of the Illinois Department
               of Public Health.” 625 ILCS 5/1-105 (West 2006).
¶ 44       The reach of the EMS Act is narrower than section 11-907, as the EMS Act does not
       apply to every “Authorized emergency vehicle” set forth in section 11-907. Rather, the EMS
       Act applies only to “[a]ny person, agency or governmental body certified, licensed or
       authorized pursuant to this Act or rules thereunder, who in good faith provides emergency
       or non-emergency medical services *** in the normal course of conducting their duties, or
       in an emergency ***.” 210 ILCS 50/3.150(a) (West 2006).
¶ 45       Under the plain language of section 3.150(a), the legislature has chosen to grant
       immunity from civil liability, except for willful and wanton conduct, to those set forth
       therein. As in Harris, section 11-907 of the Vehicle Code does not abrogate section 3.150(a)
       of the EMS Act. Moreover, the duty set forth in section 11-907 continues to apply under the
       EMS Act for purposes of willful and wanton conduct. Nonetheless, because defendants fall

                                                 -10-
       within the immunity provided for in section 3.150(a), that section of the EMS Act controls
       the disposition of plaintiff’s cause of action for negligence against defendants.
¶ 46        Plaintiff makes an additional argument that immunity for purposes of the EMS Act is
       limited to ambulances operating under lights and siren. Because defendants were driving
       without lights or siren at the time of the accident at issue, plaintiff maintains that defendants
       are not entitled to immunity under the EMS Act. Plaintiff’s argument repeatedly references
       the preferences given to ambulances operating under lights and sirens in the Vehicle Code,
       as set forth in sections 11-205, 11-907, as well as section 11-1421.
¶ 47        Plaintiff’s reliance on section 11-1421 is unavailing. Section 11-1421 of the Vehicle
       Code states:
                    “(a) No person shall operate an ambulance or rescue vehicle in a manner not
                conforming to the motor vehicle laws and regulations of this State *** unless in
                compliance with the following conditions:
                         1. The person operating the ambulance shall be either responding to a bona
                    fide emergency call or specifically directed by a licensed physician to disregard
                    traffic laws in operating the ambulance ***;
                         2. The ambulance or rescue vehicle shall be equipped with a siren ***, and
                    with a lamp or lamps ***;
                         3. The aforesaid siren and lamp or lamps shall be in operation at all times
                    when it is reasonably necessary to warn pedestrians and other drivers of the
                    approach thereof during such trip or journey;
                         4. Whenever the ambulance or rescue vehicle is operated at a speed in excess
                    of 40 miles per hour, the ambulance or rescue vehicle shall be operated in
                    complete conformance with every other motor vehicle law and regulation of this
                    State ***; and
                         ***
                    (b) The foregoing provisions do not relieve the driver of an ambulance or rescue
                vehicle from the duty of driving with due regard for the safety of all persons, nor do
                such provisions protect the driver from the consequences resulting from the reckless
                disregard for the safety of others.” 625 ILCS 5/11-1421 (West 2006).
¶ 48        Plaintiff argues that section 11-1421(a)(3) demonstrates that the legislature expressly
       mandated that ambulances, whether on an emergency or nonemergency trip, must activate
       their lights or siren to warn others that they are on the roadway as conditions warrant.
¶ 49        Plaintiff’s interpretation of section 11-1421 is incorrect. Section 11-1421 sets forth
       conditions that must be complied with when operating an ambulance or rescue vehicle in a
       manner not conforming to Illinois motor vehicle laws and regulations. Here, there is no
       evidence that defendants were operating their ambulance in a manner not conforming to the
       Illinois motor vehicle laws and regulations. Therefore, defendants were not required to
       comply with the conditions set forth in section 11-1421.
¶ 50        Even with regard to those ambulances subject to section 11-1421, the statute does not
       mandate that those ambulances always drive with lights and sirens on. Rather, the statute

                                                 -11-
       provides that lights and sirens shall be in operation when reasonably necessary.
       Consequently, plaintiff’s attempt to create liability for defendants based upon their failure
       to use lights and sirens during their nonemergency transport must fail.
¶ 51        Applying the same analysis, plaintiff asserts that defendant Williams was negligent in
       failing to know and adhere to the rules of the road. In support, plaintiff points to Williams’
       deposition testimony that she had no idea that Illinois law imposed a duty on her to activate
       her lights and siren for a nonemergency transport. Plaintiff argues that negligence in failing
       to know the rules of the road and adhering to the rules of the road has never been a basis to
       afford private parties immunity from liability.
¶ 52        We again point out that Illinois law did not impose a duty on Williams to activate her
       lights and siren for the nonemergency transport at issue. There was no rule of the road that
       Williams did not know or adhere to with regard to lights and sirens. Therefore, there is no
       merit to plaintiff’s claim that Williams was negligent in failing to know and adhere to the
       rules of the road.
¶ 53        Likewise, plaintiff’s repeated references to the preferences given to ambulances under
       the Vehicle Code are immaterial to this case. There is no claim or evidence that defendants
       were claiming any preferences in the nonemergency transport of the patient. There is no
       evidence or testimony in the record that defendants were operating the ambulance in a
       manner not conforming to the motor vehicle laws and regulations of the state. Although
       plaintiff states in her brief that defendants “came barreling down the outer lane of traffic,”
       all evidence established that defendants were not speeding at the time of the accident.
       Defendants were not driving through stop signs or stop lights. Defendants were not parked
       or standing in an unauthorized zone. Defendants were not generally disregarding regulations
       governing direction of movement or turning. Accordingly, the fact that the Vehicle Code
       provides preferences for authorized emergency vehicles in certain circumstances has no
       bearing on the issue before us.
¶ 54        With regard to plaintiff’s attempt to draw a line between ambulances operating under
       lights and siren and those not operating under lights and siren for purposes of section
       3.150(a) immunity, we note that there is no such distinction in the statute. The statute applies
       to both emergency and nonemergency medical services, which include transportation. The
       Vehicle Code does not require an ambulance on a nonemergency transport to operate under
       lights and siren.
¶ 55        Because section 3.150(a) does not limit immunity to ambulances driving under lights and
       siren, we decline to read such a limitation into the statute. As set forth, supra, a court is not
       at liberty to depart from the plain language and meaning of a statute by reading into it
       exceptions, limitations or conditions that the legislature did not express. Solich, 158 Ill. 2d
       at 83. Consequently, the fact that defendants were not driving under lights and siren, and
       were not claiming preferences under the Vehicle Code, does not defeat their immunity under
       section 3.150(a).
¶ 56        Plaintiff also characterizes defendants’ argument as asserting that, because their
       ambulance was engaged in the act of transporting a patient, defendants could be negligent
       and simply ignore traffic signals, road markings and street signs. Defendants, however, make


                                                 -12-
       no such argument. Nor is there any evidence in the record that defendants ignored any traffic
       signals, road markings or street signs. The evidence showed that defendants were driving the
       speed limit, in a traffic lane that was moving, when the accident at issue occurred. In fact,
       Officer Pacetti testified that his opinion on fault was that plaintiff made a left hand turn in
       front of a car.
¶ 57       Plaintiff further claims that defendants’ arguments mean that the Vehicle Code does not
       ever apply to private ambulances. Plaintiff maintains that, according to defendants’
       arguments, an ambulance would have no need to ever adhere to the rules of the road, by
       virtue of just being an ambulance engaged in any conceivable aspect of ambulance services,
       even simply driving to and from work.
¶ 58       This is incorrect. It is clear that section 3.150(a) immunity extends only to those
       providing emergency or nonemergency medical services, which would not include driving
       to and from work. Nor is there any claim that defendants in this case were not adhering to
       the rules of the road, or asserting that they were not required to adhere to the rules of the
       road. Moreover, an ambulance remains subject to liability for willful and wanton conduct,
       so that a driver cannot simply ignore motor vehicle laws with impunity.
¶ 59       The statutory language in the EMS Act is clear that any person who in good faith
       provides nonemergency medical services in the normal course of conducting their duties
       shall not be civilly liable as a result of their acts or omissions in providing such services,
       unless such acts or omissions constitute willful and wanton misconduct. Based upon the
       EMS Act, defendants are not civilly liable to plaintiff for negligence in performing the
       nonemergency medical services transport in this case. The trial court, therefore, properly
       entered summary judgment in favor of defendants on plaintiff’s complaint. The appellate
       court erred in reversing the trial court’s order.
¶ 60       In her response brief, plaintiff raises an alternative claim in the event this court finds that
       defendants were immune from negligence liability. Plaintiff asks this court to nonetheless
       reverse the grant of summary judgment in favor of defendants and remand for trial on the
       issue of whether defendants’ conduct was willful and wanton.
¶ 61       We decline plaintiff’s request to remand this cause for trial on the issue of whether
       defendants were willful and wanton, as plaintiff never included a count alleging willful and
       wanton conduct in her complaint.
¶ 62       Plaintiff filed a one-count complaint for negligence. Defendants’ motion for summary
       judgment argued that they were entitled to judgment in their favor because they had
       immunity with regard to plaintiff’s negligence count. Defendants’ motion for summary
       judgment pointed out that plaintiff’s complaint sounded only in negligence, but argued that
       even if plaintiff sought leave to amend her complaint to allege willful and wanton
       misconduct, there was no basis to allow such an amendment.
¶ 63       In her brief in response to defendants’ motion for summary judgment, plaintiff
       questioned why defendants argued that their actions did not amount to willful and wanton
       misconduct, stating that “[s]ince neither the EMS Act nor the Tort Immunity Act applies to
       these facts, the number of times Defendants cite to willful and wanton, once or two dozen
       times, does not alter the fact that it is not an issue.” (Emphasis added.) Plaintiff then stated

                                                  -13-
       that, assuming the trial court wanted her to address that issue, there was a question of fact
       concerning whether defendants’ conduct was willful and wanton. At oral argument on
       defendants’ motion for summary judgment, plaintiff’s counsel argued, “So I just don’t think
       the EMS Act applies and that’s why I never filed a complaint for wilful and wanton because
       it’s not necessary.” (Emphasis added.) In addition, at no time did plaintiff seek leave to
       amend her complaint to add a willful and wanton count.
¶ 64        Because the issue of whether defendants’ conduct was willful and wanton is not at issue
       in this case, and in fact was expressly disavowed as an issue by plaintiff’s trial attorney, there
       is no need to reverse the grant of summary judgment in favor of defendants and remand for
       trial on that issue.

¶ 65                                     CONCLUSION
¶ 66      For all the foregoing reasons, we find that the appellate court erred in reversing the trial
       court’s order granting summary judgment in favor of defendants. We therefore reverse the
       appellate court’s judgment, and affirm the trial court’s order granting summary judgment in
       favor of defendants.

¶ 67       Appellate court judgment reversed.
¶ 68       Circuit court judgment affirmed.

¶ 69       CHIEF JUSTICE KILBRIDE, dissenting:
¶ 70       The majority’s decision rests on this court’s analysis in Harris v. Thompson, 2012 IL
       112525. Relying on Harris, the majority concludes that section 11-907 of the Vehicle Code
       and section 3.150(a) of the EMS Act do not conflict. Instead, “whether defendants owed a
       duty of care and whether defendants enjoyed immunity are separate issues.” Supra ¶ 42. The
       majority concludes that section 3.150(a) of the EMS Act controls and provides defendants
       with immunity from plaintiff’s negligence claim.
¶ 71       Contrary to the majority and consistent with my position in Harris, I believe there is a
       clear conflict between section 11-907 of the Vehicle Code and section 3.150(a) of the EMS
       Act. Section 11-907 of the Vehicle Code requires emergency vehicle operators “to drive with
       due regard for the safety of all persons using the highway.” 625 ILCS 5/11-907(b) (West
       2006). Section 11-907, therefore, imposes a duty on emergency vehicle operators to refrain
       from negligence. Harris, 2012 IL 112525, ¶ 53 (Kilbride, C.J., dissenting). In contrast,
       section 3.150(a) of the EMS Act provides:
                   “(a) Any person, agency or governmental body certified, licensed or authorized
               pursuant to this Act or rules thereunder, who in good faith provides emergency or
               nonemergency medical services during a Department approved training course, in the
               normal course of conducting their duties, or in an emergency, shall not be civilly
               liable as a result of their acts or omissions in providing such services unless such acts
               or omissions, including the bypassing of nearby hospitals or medical facilities in
               accordance with the protocols developed pursuant to this Act, constitute willful and

                                                 -14-
               wanton misconduct.” 210 ILCS 50/3.150(a) (West 2006).
       As explained by the majority, section 3.150(a) provides the defendants with immunity from
       plaintiff’s claim alleging negligent operation of the ambulance.
¶ 72       Similar to Harris, this case presents a clear conflict between the imposition of a duty on
       emergency vehicle operators to refrain from negligence in section 11-907 of the Vehicle
       Code, and the contradictory grant of immunity from negligent operation of the ambulance
       in section 3.150(a) of the EMS Act. The facts of this case involve both section 11-907 of the
       Vehicle Code and section 3.150(a) of the EMS Act. The imposition of a duty to refrain from
       negligent operation of emergency vehicles in section 11-907 cannot be reconciled with the
       grant of immunity for the negligent operation of emergency vehicles in section 3.150(a).
¶ 73       “When a general statutory provision and a more specific one relate to the same subject,
       we will presume that the legislature intended the more specific statute to govern.” Abruzzo
       v. City of Park Ridge, 231 Ill. 2d 324, 346 (2008). The Vehicle Code is more specific than
       the EMS Act immunity provision on the subject of operation of emergency vehicles. Section
       11-907(b) of the Vehicle Code specifically imposes a duty on drivers of emergency vehicles
       “to drive with due regard for the safety of all persons using the highway.” 625 ILCS 5/11-
       907(b) (West 2006). Section 11-907(b) refers explicitly to the operation of emergency
       vehicles and provides a standard for that operation. In contrast, section 3.150(a) generally
       grants immunity for acts or omissions in providing emergency or nonemergency medical
       services. Section 3.150(a) does not refer explicitly to emergency vehicles or give any specific
       direction on operating those vehicles.
¶ 74       In sum, I believe the statutory provisions in this case conflict, and section 11-907 of the
       Vehicle Code controls as the more specific statute governing the operation of emergency
       vehicles. The EMS Act immunity provision should not apply to bar plaintiff’s negligence
       claim in this case. I would affirm the appellate court’s decision reversing the trial court’s
       grant of summary judgment in favor of defendants. Accordingly, I respectfully dissent.




                                                -15-